COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Charles Wayne Russell v. Lori Elizabeth Russell

Appellate case numbers: 01-19-00516-CV

Trial court case numbers: 19-FD-0579

Trial court:               County Court of Law No. 2 of Galveston County, Texas

       Appellant Charles Wayne Russell filed a motion for en banc reconsideration of this
Court’s February 25, 2020 opinion. The motion for en banc reconsideration is denied.

       It is so ORDERED.


Judge’s signature: ___/s/ Sarah B. Landau________
                   Acting individually  Acting for the Court


En Banc Court consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss.


Date: September 10, 2020